t c memo united_states tax_court devonian program carl valeri a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date bernard s mark and richard s kestenbaum for petitioner halvor n adams iii theodore r leighton rose e gole margaret burow and james p a caligure for respondent memorandum opinion goeke judge respondent issued a notice of final_partnership_administrative_adjustment fpaa to devonian program this case involves competing petitions--one filed by an entity respondent maintains is the tax_matters_partner tmp which timely filed a petition and the other filed by a partner respondent filed a motion to dismiss for lack of jurisdiction because of the prior petition involving the same partnership for the reasons stated herein we will grant respondent’s motion background the following information is stated for purposes of this memorandum opinion only this case has yet to be tried on the merits unless otherwise indicated all section references are to the internal_revenue_code as amended devonian program devonian was organized in as a partnership with more than one member on date devonian filed a form_1065 u s partnership return of income for its tax_year partnership return the partnership return designated basin gas corp basin as devonian’s tax_matters_partner basin is a corporation owned by carl valeri mr valeri mr valeri is the sole shareholder director officer and president of basin mr valeri dealt with the day- to-day operations of basin along with all administrative duties investors in devonian acquired their interests therein by executing a subscription agreement the subscription agreement incorporates a private_placement memorandum the subscription agreement appointed basin the manager and attorney-in-fact of 1devonian has at times referred to itself as america international venture devonian the private_placement memorandum provides in part that basin will receive a flat fee of dollar_figure for services and will pay dollar_figure for a 17-percent interest in devonian’s revenues jerry karlik is employed in an administrative capacity by basin and helped prepare the private_placement memorandum for devonian respondent began an audit of devonian at some time before date on date mr valeri as president of basin filed a form_2848 power_of_attorney and declaration of representative designating gail anger mr anger a certified_public_accountant to represent devonian with respect to the audit on date respondent’s revenue_agent issued a letter to mr anger requesting information to confirm that basin was a general_partner of devonian for the years ending date and and copies of schedules k-l partner’s share of income credits deductions etc showing that basin was a general_partner of devonian for and on date mr anger sent a letter to respondent stating the following in addition under the terms of the subscription agreement we contributed dollar_figure for a seventeen per cent equity_interest at payout as defined in the agreement since this is not a limited_partnership liability is not limited therefore we are considered general_partner although mr valeri did not sign the date letter he authorized his staff to stamp his signature on the letter and was aware that the letter had been sent included in the letter were schedules k-1 from devonian for basin for and both schedules k-1 prepared by mr anger for and identified basin as a general_partner of devonian the schedule_k-1 reported that basin had contributed dollar_figure of capital during and had a dollar_figure capital_account balance at the end of that year the schedule_k-1 reported that basin had a dollar_figure capital_account balance at both the beginning and end of mr valeri did not inform respondent that what was sent in the date letter was incorrect at any point before his petition was filed on date mr valeri signed a form 872-p consent to extend the time to assess tax attributable to partnership items for devonian’s tax_year as president of basin on the line that instructs tax_matters_partner sign here on date the fpaa was issued to basin for the taxable_year and was addressed as follows basin gas corporation tax_matters_partner devonian program south edison stret salt lake city ut on date basin timely mailed a petition with respect to the fpaa in accordance with sec_6226 and its petition was assigned docket no on date mr valeri filed a second petition with respect to the same fpaa and his petition was assigned docket no on date respondent filed a motion to dismiss mr valeri’s petition for lack of jurisdiction because basin which devonian designated as its tmp on its form_1065 had filed a petition with respect to the fpaa within the period provided by sec_6226 on date mr valeri filed a notice of objection to respondent’s motion to dismiss for lack of jurisdiction by order dated date the court ordered respondent to file a response thereto on or before date respondent’s response was filed on date the motion to dismiss for lack of jurisdiction was heard on date i introduction discussion we must decide whether basin was a general_partner in devonian for federal tax purposes in mont sapphire associates ltd v commissioner 95_tc_477 this court found that only a general_partner is eligible to be the tmp basin sec_6231 provides that the tax_matters_partner tmp of any partnership is the general_partner designated as the tmp in accordance with regulations issued by the secretary sec_301_6231_a_7_-1 proced admin regs provides guidelines for selection of the tmp a person may be designated the tmp of a partnership for a taxable_year only if that person was a general_partner in the partnership at some time during the taxable_year for which the designation is made or is a general_partner in the continued was designated the tmp of devonian in accordance with sec_301_6231_a_7_-1 proced admin regs and timely mailed its petition to the court with respect to the fpaa within the day period prescribed by sec_6226 respondent’s motion to dismiss for lack of jurisdiction hinges on whether basin was a general_partner of devonian during if basin was a general_partner then respondent’s motion to dismiss for lack of jurisdiction should be granted this court would lack jurisdiction because a partner other than the tmp may file a petition_for_readjustment with respect to an fpaa only if the tmp does not file a readjustment petition within the 90-day period set forth in sec_6226 see sec_6226 ii whether basin was a partner federal_law determines whether an individual is a partner in a partnership for federal tax purposes though status under state law may be relevant 499_f2d_1186 2d cir affg grober v commissioner tcmemo_1972_240 42_tc_1067 sec_301_7701-1 proced admin regs this court and others have relied on 337_us_733 where the commissioner challenges a person’s status as a partner for federal tax continued partnership as of the time the designation is made sec_301_6231_a_7_-1 proced admin regs purposes in commissioner v culbertson supra pincite the supreme court listed several objective factors that influence the determination of whether a partnership is valid including the agreement between the parties the conduct of the parties in executing its provisions the parties’ statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which the income is used id pincite see also va historic tax_credit fund lp v commissioner tcmemo_2009_295 in the present case the validity of the partnership is not disputed but the analysis in commissioner v culbertson supra pincite quoted below is helpful to our determination the question is not whether the services or capital contributed by a partner are of sufficient importance to meet some objective standard but whether considering all the facts the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise mr valeri argues that basin was not and never has been a partner because basin does not have any capital or profit interest in devonian and that it was strictly a manager agent of the other partners mr valeri argues that basin did not sign the subscription agreement as an investor but signed only to create an agency relationship mr valeri contends that the dollar_figure paid to devonian was strictly a contingent_interest respondent argues that basin was a partner and did have a capital interest in devonian respondent points to numerous parts of the private_placement memorandum which provide that basin is receiving interests in devonian respondent contends that the dollar_figure that basin paid to devonian for percent of the net_revenues was not a contingency interest because basin could reassign any or all of its 17-percent interest and the interest was payable to basin even if it were replaced as manager we agree with respondent that basin was a general_partner basin acting with a business_purpose intended to join together with the other partners of devonian in the conduct of a business_enterprise according to mr valeri basin cannot be an investor because it never received any interest in devonian and its receipt of a dollar_figure fee and of a 17-percent interest in devonian’s net_revenues were strictly for services rendered basin executed a subscription agreement which by its terms incorporated the devonian private_placement memorandum the private_placement memorandum identifies basin as the tmp of devonian and gives basin exclusive and complete discretion and control_over the management business and affairs of devonian the subscription agreement and private_placement memorandum provided that basin shall be entitled to a fee equal to dollar_figure 3respondent concedes that the dollar_figure was for services rendered but disagrees that basin’s 17-percent interest in net_revenues was to be received for services rendered in addition to of the net_revenues attributable to the program at payout for which it will pay dollar_figure there are several parts of the private_placement memorandum which refer to basin as holding an interest in devonian the management fee section of the private_placement memorandum provides in part the manager will be entitled to a fee equal to dollar_figure if program is fully subscribed for services in arranging for the acquisition and drilling of the well s and for day-today administration of program operations through the end of in addition the manager will receive a interest in the program’s revenues at payout and after the driller’ sec_40 back- in for which it will pay aggregate consideration of dollar_figure the summary of significant assumptions and accounting policies of the private_placement memorandum provides after payout the manager will receive a interest of the program’s interest sic mr valeri admitted in his date letter to respondent that basin had contributed dollar_figure to devonian for a 17-percent interest in devonian at payout the dollar_figure was an investment not compensation_for services any return basin received from its 17-percent interest would be a return on investment dependent on the profits from devonian additionally mr valeri claims that the schedules k-1 sent to respondent during the audit were incorrect schedules k-1 for tax years and were issued to basin the schedules k-1 reported that basin was a general_partner basin had a capital interest in devonian and basin had contributed dollar_figure of capital to devonian mr valeri approved the sending of the schedules k-1 never contacted respondent to tell him of any incorrect information on the schedules k-1 and stated that he realized what was wrong only over the past year or two after he had discussions with a lawyer and an accountant mr valeri was not sure whether he signed the partnership return in his individual capacity or as the president of basin he first testified that he signed the partnership return in his individual capacity as a partner of devonian later he said he was not sure whether he signed it in his individual capacity or as the president of basin and that he could not remember because he signs a lot of returns we found mr valeri’s testimony to be vague questionable and self- serving mr karlik testified that he helped mr valeri with the private_placement memorandum by preparing the document forwarding it to attorneys and accountants and updating mr valeri on any new tax legislation mr karlik also stated that both he and mr valeri knew that the schedules k-1 issued to basin were incorrect when they were sent to respondent during the audit but failed to tell respondent or anyone else because they thought it was meaningless since the schedules k-1 were not filed with the original return mr karlik’s answers regarding the schedules k-1 issued to basin were unconvincing after examining all of the facts in the record we find that basin became a general_partner of devonian basin as a general_partner designated as the tmp of devonian on the partnership’s return was qualified to file the petition in docket no on devonian’s behalf and we will therefore dismiss mr valeri’s petition for lack of jurisdiction see sec_6226 to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
